Citation Nr: 0918581	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-37 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.
	
2.	Entitlement to service connection for a shorter right leg, 
to include as secondary to a service-connected left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
January 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2007 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing notice 
under the applicable provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and providing the Veteran a VA 
examination.  The case is once again before the Board for 
appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in August 2007, with instructions to the AOJ to provide the 
Veteran with appropriate notice and a VA examination to 
determine whether there is an etiological relationship 
between the Veteran's hypertension and his service-connected 
disabilities.

Initially, the Board observes the AOJ sent the Veteran VCAA 
notice in October 2008 regarding the evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, contrary to the Board's August 2007 remand, the 
October 2008 VCAA notice letter did not include notice 
regarding the elements of a secondary service connection 
claim.  

Further, while the Veteran was provided a VA examination in 
October 2008, the examiner failed to provide the opinions 
requested by the Board.  In this regard, the Board observes 
that the May 2008 VA examination report fails to address 
whether the Veteran's currently diagnosed hypertension is 
etiologically related to his service-connected disabilities.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a direct 
and secondary service connection claim 
with respect to the Veteran's claims on 
appeal.

2.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
hypertension.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to:

a.	whether the Veteran's hypertension 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to his 
service-connected disabilities.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's 
hypertension has been aggravated 
beyond its natural progression by 
his service-connected 
disabilities.

A detailed rationale should be provided 
for all opinions. Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




